t c memo united_states tax_court jose calvao petitioner v commissioner of internal revenue respondent docket no filed date timothy j burke for petitioner luanne s di mauro for respondent memorandum findings_of_fact and opinion haines judge respondent determined a deficiency in petitioner’ sec_2002 federal_income_tax of dollar_figure and an accuracy- related penalty under sec_6662 of dollar_figure the issues for unless otherwise indicated all section references are to the internal_revenue_code as amended all amounts are rounded to the nearest dollar decision are whether petitioner was in the trade_or_business of gambling during and whether petitioner is liable for an accuracy-related_penalty under sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time he filed his petition petitioner resided in tiverton rhode island prior to petitioner was an operations manager for a textile firm called prim dritz corporation in petitioner started caltex corporation caltex an s_corporation caltex is a textile firm which sells embroidered t-shirts caps and other similar products sometime before caltex hired petitioner’s brother with the goal that once petitioner’s brother learned about the textile business petitioner could reduce his involvement in caltex in petitioner’s brother took over the day-to-day operations of caltex during petitioner was the president and 100-percent owner of caltex and worked at caltex to hours per week providing consulting services in petitioner received a salary of dollar_figure and a distribution of income of dollar_figure from caltex during petitioner played the slot machines at several casinos throughout the united_states petitioner spent most of his time at foxwoods resort and casino in connecticut which was approximately miles from his home the casinos issued petitioner forms w-2g certain gambling winnings for reflecting gross winnings of dollar_figure prior to filing hi sec_2002 federal_income_tax return petitioner prepared a summary of his gambling activity the gambling summary the gambling summary reflected that petitioner gambled on separate occasions won a total of dollar_figure and lost a total of dollar_figure petitioner timely filed hi sec_2002 federal_income_tax return petitioner reported the following sources of income wage income from caltex of dollar_figure taxable interest of dollar_figure ordinary dividends of dollar_figure taxable state_income_tax refund of dollar_figure and income from rental real_estate s_corporations and trusts of dollar_figure on an attached schedule c profit or loss from business petitioner reported that hi sec_2 petitioner occasionally played carribean stud poker but the slot machine was his preferred game petitioner’s return was prepared by norman r beauregard mr beauregard who identified himself on the return as a certified_public_accountant there is nothing else in the record regarding mr beauregard’s experience or qualifications the income from rental real_estate s_corporations and trusts included a total rental real_estate loss of dollar_figure a passthrough of income from caltex of dollar_figure and trust income of dollar_figure principal business or profession was professional gambling petitioner reported gross_receipts of dollar_figure cost_of_goods_sold of dollar_figure and deducted dollar_figure in travel_expenses for a net schedule c loss of dollar_figure after deducting the schedule c loss and a net_operating_loss_carryover of dollar_figure petitioner reported total income of dollar_figure petitioner claimed itemized_deductions of dollar_figure and a personal_exemption of dollar_figure resulting in taxable_income of dollar_figure and total_tax of dollar_figure on date respondent issued petitioner a notice_of_deficiency respondent determined petitioner was not engaged in the trade_or_business of gambling during and therefore could not deduct his gambling_losses on schedule c instead respondent determined petitioner could deduct the gambling_losses as an itemized_deduction but only to the extent of his gambling winnings based on the above respondent determined the amount of tax required to be shown on petitioner’ sec_2002 return was dollar_figure resulting in a deficiency of dollar_figure respondent also determined petitioner was liable for an accuracy-related_penalty under sec_6662 of dollar_figure in response to the notice_of_deficiency petitioner filed his petition with this court on date respondent also disallowed the claimed personal_exemption deduction because petitioner’s adjusted_gross_income exceeded the allowable_amount for such a deduction petitioner does not dispute this determination opinion i petitioner’s gambling activity respondent determined petitioner was not in the trade_or_business of gambling during and thus could not claim his gambling_losses as a schedule c deduction petitioner argues he was in the trade_or_business of gambling because he pursued the activity full time in good_faith with regularity and for the production_of_income sec_162 allows deductions for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business if a taxpayer were engaged in the trade_or_business of gambling_losses would be deductible from gross_income in arriving at the adjusted_gross_income see sec_62 however if the taxpayer were not in the trade_or_business of gambling his losses would be deductible as an itemized_deduction in arriving at taxable_income see sec_63 regardless of whether the gambling activity constituted a trade_or_business sec_165 provides losses from wagering transactions shall be allowed only to the extent of the the resolution of this issue does not impact the amount of the allowable gambling loss deduction see sec_165 however the resolution of this issue does impact the amount of the deficiency if the gambling loss deduction were shifted from schedule c to schedule a itemized_deductions it would increase petitioner’s adjusted_gross_income thus limiting under sec_68 the extent to which itemized_deductions other than the gambling loss are allowable gains from such transactions see also sec_1_165-10 income_tax regs although petitioner deducted gambling_losses exceeding his gambling winnings by dollar_figure petitioner does not dispute that sec_165 limits his gambling loss deduction to the amount of his gambling winnings to be engaged in a trade_or_business within the meaning of sec_162 an individual taxpayer must be involved in the activity with continuity regularity and with the primary purpose of deriving income and profit 480_us_23 whether the taxpayer is carrying_on_a_trade_or_business requires an examination of all the facts in each case id pincite 312_us_212 in groetzinger the supreme court addressed the issue of whether a taxpayer’s gambling activity was a trade_or_business within the meaning of sec_162 the taxpayer devoted to hours each week for weeks to parimutuel wagering primarily on greyhound races commissioner v groetzinger supra pincite the taxpayer gambled at racetracks days a week and spent a substantial amount of time studying racing forms programs and other materials id while the taxpayer received dollar_figure in income from other sources during the year the taxpayer had no other profession or type of employment during the weeks he devoted to gambling id pincite the supreme court stated to be engaged in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit a sporadic activity a hobby or an amusement diversion does not qualify we conclude that if one’s gambling activity is pursued full time in good_faith and with regularity to the production_of_income for a livelihood and is not a mere hobby it is a trade_or_business within the meaning of the statutes with which we are here concerned id pincite the supreme court affirmed the judgment of the court_of_appeals for the seventh circuit finding the taxpayer was engaged in the trade_or_business of gambling id pincite petitioner argues the facts of groetzinger are similar to the facts of this case and like the supreme court in groetzinger we should find petitioner was engaged in the trade_or_business of gambling after carefully considering the facts in this case we disagree petitioner argues like the taxpayer in groetzinger he spent a substantial amount of time preparing for his trips to the casino and developed a strategy for his gambling in the petitioner went to the casino with a plan the petitioner would first talk to the casino hosts to find out which areas of the casino were heavily played and what slot machines were were not hitting based upon the information the petitioner then determined what slot machines he was going to play and how much money he would need in the petitioner set a limit for his losses each day that he went to the casino the petitioner also set a limit on his games winnings such that he left the casino once he made a twenty percent return on his money petitioner also argues that he bought a slot machine spent a significant amount of time studying how the chips and cycles of slot machines worked subscribed to a gambling magazine and read probably about books on playing the slot machines petitioner’s efforts and strategy are consistent with the desire to win money playing the slot machines however we find petitioner’s desire to win money and his strategy for doing so is also consistent with gambling purely for its entertainment or recreational aspects the time petitioner spent and the strategy he developed by themselves do not establish petitioner was engaged in the trade_or_business of gambling petitioner testified he maintained daily records of his gambling activity and argues on brief his record keeping is indicative of a trade_or_business petitioner did not provide respondent with these records nor did he introduce the records into evidence given the lack of evidence we do not find that petitioner maintained daily records of his gambling activity petitioner argues that he spent approximately big_number hours gambling at various casinos where he focused primarily on slot machines such as the ‘double diamond’ and that the amount of time devoted to his gambling activity is indicative of a trade_or_business petitioner relies on a schedule of gambling wins and losses to establish the hours spent gambling the schedule of gambling wins and losses reflects petitioner’s attempt to reconstruct the dates he gambled the amount of money won or lost and the amount of time spent gambling each day however the schedule was not provided to respondent until date and there is no evidence in the record indicating when the schedule was prepared this evidence was not contemporaneously maintained and it is inaccurate and unreliable petitioner did not provide his purported daily records nor did he provide other evidence corroborating the amount of time he devoted to gambling during given the lack of reliable evidence we cannot determine how much time petitioner devoted to gambling during unlike the taxpayer in groetzinger petitioner spent approximately to hours per week working for caltex additionally petitioner’s livelihood did not depend on playing the slot machines his primary income came from his salary of dollar_figure and the passthrough of income of dollar_figure from caltex of which he was president and 100-percent owner during by for example the schedule of gambling wins and losses indicates petitioner spent days gambling during date during which he won dollar_figure and lost dollar_figure however the gambling summary prepared by petitioner for use in filing hi sec_2002 return indicates petitioner gambled on only days during date during which time he won dollar_figure but lost dollar_figure additionally the forms w-2g issued to petitioner for payouts made during date indicate petitioner won only dollar_figure similar discrepancies appear in other months themselves these facts do not preclude petitioner from being engaged in the trade_or_business of gambling however such factors were considered by the supreme court in groetzinger and are relevant to our determination see commissioner v groetzinger u s pincite we find that these facts weigh against petitioner’s being engaged in the trade_or_business of gambling see jones v commissioner tcmemo_1988_393 taking into consideration all of the above we find petitioner was not engaged in the trade_or_business of gambling in therefore petitioner is not entitled to report his gambling activity on schedule c instead petitioner must claim his gambling_losses as an itemized_deduction on schedule a as determined by respondent we sustain respondent’s determination that the amount of tax required to be shown on petitioner’ sec_2002 federal_income_tax return was dollar_figure resulting in a deficiency of dollar_figure ii accuracy-related_penalty under sec_6662 respondent determined petitioner is liable for an accuracy- related penalty under sec_6662 for of dollar_figure petitioner argues he is not liable for an accuracy-related_penalty because he reasonably relied upon the advice of his accountant sec_6662 imposes a penalty in the amount of percent of the portion of the underpayment to which sec_6662 applies as relevant to this case the penalty applies to any portion of the underpayment that is attributable to any substantial_understatement_of_income_tax sec_6662 there is a substantial_understatement_of_income_tax if the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 the commissioner bears the burden of production with respect to penalties sec_7491 116_tc_438 once the burden of production is met the taxpayer must come forward with evidence sufficient to show that the penalty does not apply higbee v commissioner supra pincite the tax required to be shown on petitioner’s tax_return was dollar_figure ten percent of that amount is less than dollar_figure thus petitioner’s understatement is substantial if it exceeds dollar_figure petitioner reported an income_tax_liability of dollar_figure resulting in an understatement of dollar_figure respondent has satisfied his burden of production by showing that petitioner’s understatement_of_tax was substantial the accuracy-related_penalty is not imposed however with respect to any portion of the understatement if the taxpayer can establish he acted with reasonable_cause and in good_faith sec_6664 reliance upon the advice of a professional may demonstrate a taxpayer acted with reasonable_cause and in good_faith 115_tc_43 affd 299_f2d_221 3d cir 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 see sec_1_6664-4 income_tax regs however a taxpayer’s reliance upon the advice of a professional does not automatically constitute reasonable_cause neonatology associates v commissioner supra pincite see sec_1_6664-4 income_tax regs for a taxpayer to reasonably rely on the advice of a professional the taxpayer must show the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment neonatology associates v commissioner supra pincite- petitioner testified he relied on his accountant mr beauregard to prepare his return and mr beauregard had prepared his returns since without incident however petitioner did not call mr beauregard as a witness nor did he introduce evidence which would establish that mr beauregard possessed the requisite expertise because petitioner has not petitioner did not begin his gambling activity until and his underpayment_of_tax arose from claimed deductions continued established that mr beauregard was a competent professional who had sufficient expertise to justify reliance petitioner has not shown that he acted with reasonable_cause and in good_faith see sec_6664 neonatology associates v commissioner supra pincite therefore we find petitioner is liable for an accuracy- related penalty under sec_6662 of dollar_figure iii conclusion petitioner was not engaged in the trade_or_business of gambling in for all of the foregoing reasons we hold petitioner is liable for a deficiency in hi sec_2002 federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent continued for that activity mr beauregard’s preparation of petitioner’s returns for does not establish that mr beauregard had sufficient expertise regarding the tax treatment of petitioner’s gambling activity in fact despite the clear requirement of sec_165 that gambling_losses may be claimed only to the extent of gambling winnings petitioner claimed gambling_losses that exceeded his gambling winnings by dollar_figure in addition the gambling_losses were claimed as costs of goods sold at the least this calls into question mr beauregard’s expertise
